Citation Nr: 0841747	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  00-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to February 
1986.  The veteran died in November 1994.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle Washington.  The Board initially denied the 
veteran's appeal in August 2004.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in November 2005, the 
Court vacated the Board's decision and remanded the case to 
the Board for development consistent with the Joint Motion 
for Remand (JMR).  In June 2006, the Board remanded this 
issue for additional evidentiary development. The case was 
returned to the Board and the Board denied the appellant's 
appeal in an April 2007 decision.  The appellant appealed 
that decision to the Court.  In an Order dated in August 
2008, the Court vacated the Board's decision and remanded the 
case to the Board for development consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2008 Joint Motion for Remand, the parties agreed 
that a remand was required to meet VA's duty to assist the 
appellant under 38 U.S.C.A. § 5103A and its implementing 
regulation, 38 C.F.R. § 3.159(c).  The appellant identified 
medical records from Madigan Army Medical Center (MAMC) that 
were not part of the record.  The Board remanded the case for 
further development, including a request for the RO to obtain 
all of the veteran's treatment records from MAMC between 1983 
and 1993.  The record reveals that the RO requested medical 
records from MAMC and MAMC responded to the request with the 
word "retired" handwritten under the negative response.  
The RO made no further attempts to obtain the records or 
clarify the response.  The parties agreed that it was unclear 
if the records were retired to another location and 
therefore, not available at that location, yet were 
retrievable based on the response of MAMC.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the 
veteran's treatment records from 
Madigan Army Medical Center from 1983 
to 1994.   The RO should specifically 
request a determination whether the 
records still exist and are 
retrievable.  If no records are 
available from the Madigan Army Medical 
Center, the RO should attempt to obtain 
the records from all alternative 
sources available.  All efforts to 
obtain these records, including follow-
up requests, should be fully 
documented.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  If the 
veteran's medical records cannot be 
obtained, then the RO should inform the 
appellant of the records that could not 
be obtained, including the efforts made 
to obtain them.  Please associate all 
documents with the claims file.

2.	Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to service 
connection for cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the RO should provide 
the appellant and her representative 
with a supplemental statement of the 
case and the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




